DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 28 December 2020.  No claims have been canceled, claims 1, 3, 7, and 10 have been amended, and claims 11-12 have been added.  Therefore, claims 1-12 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes, in a manner, the prior art rejection(s) under 35 USC § 102; therefore the Examiner places new grounds of rejection as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 October 2019 was filed after the mailing date of the application on 2 October 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites “the assessment processing comprises highly assessing the review ability of the reviewer to be assessed along with increase in a value indicating the review efficiency”, where the Examiner is entirely uncertain what “highly assessing” means or is supposed to possibly mean. This may mean that an 
The Examiner really has no idea what is being claimed at claim 11, and so is interpreting the claim as a reviewer that consistently reviews documents faster is determined to have expertise.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-9) and computer (claim 10), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an assessment method for assessing review ability of a reviewer to be assessed who reviews a data set using a computer including a controller and a memory which stores the data set including at least one piece of electronic data, the assessment method comprising: efficiency evaluation processing executed by the controller evaluating review efficiency of the reviewer to be assessed by comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on the electronic data, the predicted review period being a period predicted to be required for the review work on the electronic data; accuracy evaluation processing executed by the controller evaluating review accuracy of the reviewer to be assessed by analyzing a review result obtained by the reviewer to be assessed reviewing the data set; and assessment processing executed by the controller assessing the review ability of the reviewer to be assessed in accordance with the review efficiency evaluated in the efficiency evaluation processing and the review accuracy evaluated in the accuracy evaluation processing
Claim 10 is parallel to claim 1 as including the same activities, but is directed to a computer including a memory which stores a data set including at least one piece of electronic data, and a controller as assessing review ability of a reviewer to be assessed who reviews the data set.
The underlined portions of the claims indicated elements found to be additional to the implementation of the abstract idea itself.
The claim elements may be summarized as the idea of reviewing performance of document reviewers; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations …) grouping(s) of subject matter. This appears akin to, or encompasses, providing an employment performance review (such as yearly, quarterly, etc.), as is ubiquitous in business.
The Examiner notes that claims 7 and 12 now appear to also include simple graphing or plotting of data using coordinates (e.g., the Cartesian coordinate system) – see Common Core State Standards Initiative, Grade 5 » Geometry » Graph points on the coordinate plane to solve real-world and mathematical problems. » 1, downloaded on 18 March 2021 from http://www.corestandards.org/Math/Content/5/G/A/1/. This 1) documents that school children throughout the United States are taught to perform this aspect of the claims (as one of certain methods of organizing human activity), but also that 2) the claims 
The dependent claims (claims 2-9 and 11-12) appear to merely limit the implementation of the idea and not offer significantly more than the idea itself since they determine or predict the time for review, including by using modeling and conventional machine learning (claims 2-3), the type of review work – whether extraction conditions are satisfied (claim 4), inputting assessment information so as to output review information (claim 5), providing visualization (claims 6-7 and 12) by plotting on a coordinate plane (claim 7) in a time series (claim 12), offering rewards (claim 8) between a minimum and maximum (claim 9), and “highly assessing” along with an increase in a value indicating the review efficiency (claim 11). Therefore, the dependent claims appear encompassed by the application of the abstract idea.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a computer including a controller and a memory which stores the data set including at least one piece of electronic data, processing executed by the controller, and a computer including a memory which stores a data set including at least one piece of electronic data, and a controller. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements appear to merely indicate “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”, which is indicated by at least MPEP § 2106.05(I)(A) as being insignificant. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements are identified as being well-understood, routine, or 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick et al. (U.S. Patent Application Publication No. 2010/0077301, hereinafter Bodnick).


Claim 1: Stockton discloses an assessment method for assessing review ability of a reviewer to be assessed who reviews a data set using a computer including a controller and a memory which stores the data set including at least one piece of electronic data (see at least, e.g., ¶ 0032; citation by number only hereinafter), the assessment method comprising:

accuracy evaluation processing executed by the controller evaluating review accuracy of the reviewer to be assessed by analyzing a review result obtained by the reviewer to be assessed reviewing the data set (0031, “the accuracy of the FL reviewer can be determined”, 0037, accuracy factor); and
assessment processing executed by the controller assessing the review ability of the reviewer to be assessed in accordance with the review efficiency evaluated in the efficiency evaluation processing and the review accuracy evaluated in the accuracy evaluation processing (0040, “calculating a risk accuracy value as a weighted combination of several factors 110 based at least in part on the quality control metrics”).
Where Stockton appears to read on the claims as recited, Applicant appears to propose an interpretation that the claims somehow indicate an individual time allotment for reviewing each document (28 December 2020 Remarks at 13-16) in the phrasing comparing, for each piece of electronic data, a predicted review period with an actual review period actually taken for the reviewer to be assessed to do review work on the electronic data, the predicted review period being a period predicted to be required for the review work on the electronic data. As such, the Examiner notes for such an interpretation that Bodnick teaches that a “server 102 may predict how long an electronic document should take to review. In other words, server 102 may estimate how long the average reviewer would take to review a particular electronic document”, including using “metrics such as document length, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton with the individual time allotment of Bodnick in order to predict review time for each individual document so as to result in cost savings.
The rationale for combining in this manner is that predicting review time for each individual document is applying a known technique to a known device, method, or product ready for improvement to yield predictable results that would predictably result in cost savings as explained above.

Claim 4: Stockton in view of Bodnick discloses the assessment method according to claim 1,

the accuracy evaluation processing is processing of evaluating the review accuracy of the reviewer to be assessed by comparing a judgment result in the review work by the reviewer to be assessed with a judgment result in the review work by a reviewer other than the reviewer to be assessed (Stockton at 0034-0035, extraction module).

Claim 5: Stockton in view of Bodnick discloses the assessment method according to claim 1,
wherein the assessment processing is processing of assessing the review ability of the reviewer to be assessed using an algorithm determined in advance in which the review efficiency and the review accuracy of the reviewer to be assessed are input and the review ability of the reviewer to be assessed is output (Stockton at 0037-0038, risk accuracy value and assessment).

Claim 6: Stockton in view of Bodnick discloses the assessment method according to claim 1, further comprising:
efficiency output processing executed by the controller visualizing the review efficiency and outputting the visualized review efficiency (Stockton at 0034-0035, extraction module, 0057, Figs. 9-10, 12, as well as 0068 indicating a specific reviewer, FL, is considered). 

Claim 10 is rejected on the same basis as claim 1 above since Stockton discloses a computer including a memory which stores a data set including at least one piece of electronic data, and a controller, and assessing review ability of a reviewer to be assessed who reviews the data set (Stockton at 0032, 0070-0072), the controller executing the same or similar activities as at claim 1 above.

Claim 11: Stockton in view of Bodnick discloses the assessment method according to claim 1, wherein the assessment processing comprises highly assessing the review ability of the reviewer to be assessed along with increase in a value indicating the review efficiency (Bodnick at 0052, as combined above and using the rationale as at the combination above).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of Goel et al. (U.S. Patent Application Publication No. 2017/0205965, hereinafter Goel).

Claim 2: Stockton in view of Bodnick discloses the assessment method according to claim 1, but does not appear to explicitly disclose further comprising: prediction processing executed by the controller calculating the predicted review period in accordance with a prediction model constructed in advance using a reviewed data set; and measurement processing executed by the controller measuring the actual review period, wherein the efficiency evaluation processing is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick with the modeling of Goel in order to both calculate an expected review time and do so by a machine learning model.
The rationale for combining in this manner is that calculating an expected review time, and doing so by a machine learning model, are each applying a known .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick.

Claim 7: Stockton in view of Bodnick discloses the assessment method according to claim 1, further comprising:
ability output processing executed by the controller visualizing the review ability and outputting the visualized review ability (Stockton at 0034-0035, extraction module, 0057, Figs. 9-10, 12, as well as 0068 indicating a specific reviewer, FL, is considered). 
Stockton in view of Bodnick, however, does not appear to explicitly disclose the visual output as being by outputting a result into a plane having first and second axes, the result being obtained through plotting a value indicating the review efficiency of the reviewer to be assessed and plotting a value indicating the review accuracy of the reviewer to be assessed, the first axis indicating the review efficiency, the second axis indicating the review accuracy. Where Stockton does indicate a visual output as above, and also using coordinate plotting into a plane with a first axis and second axis, the shown plot is of cost vs. days (Stockton at 0060 and Fig. 10); however, since the technique is the same and Stockton compiles the data required (the base and comparable devices/methods/products), the Examiner notes that this would be the use of a known technique being applied in the same manner 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document review evaluation of Stockton in view of Bodnick with the plotting of Stockton in order to output the accuracy and efficiency result to a coordinate plot of accuracy and/vs. efficiency so as to visualize reviewer performance.
The rationale for combining in this manner is that outputting the accuracy and efficiency result to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance as explained above.

Claim 12: Stockton in view of Bodnick discloses the assessment method according to claim 7, but does not appear to explicitly disclose wherein the ability output processing comprises visualizing change of the review ability and outputting the visualized review ability by outputting a plurality of plot results into the plane, the plurality of plot results indicating, in a predetermined time series, the review ability of the reviewer to be assessed, the outputting being executed by the controller. However, the outputting of a plurality of plot results is merely repeating the same technique for visualizing again; therefore, the Examiner understands and finds that 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the document review evaluation of Stockton in view of Bodnick with the plotting of Stockton in order to output a plurality of accuracy and efficiency results to a coordinate plot of accuracy and/vs. efficiency so as to visualize reviewer performance.
The rationale for combining in this manner is that outputting a plurality of accuracy and efficiency results to a coordinate plot of accuracy and/vs. efficiency is the use of known techniques to improve similar devices, methods, or products in the same way so as to visualize reviewer performance as explained above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of Cunico et al. (U.S. Patent Application Publication No. 2019/0108212, hereinafter Cunico).

Claim 8: Stockton in view of Bodnick discloses the assessment method according to claim 1, but does not appear to explicitly disclose the reward setting method for setting a reward to be paid to a reviewer in accordance with ability of the reviewer assessed using the assessment method according to claim 1, the reward setting method comprising: calculation processing of calculating the reward so that, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation of Stockton in view of Bodnick with the rewards of Cunico in order to reward based on review ability of a first reviewer compared to a second reviewer.
The rationale for combining in this manner is that rewarding based on review ability of a first reviewer compared to a second reviewer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stockton in view of Bodnick and in further view of Cunico and in still further view of Robinson et al. (U.S. Patent Application Publication No. 2007/0219815, hereinafter Robinson).

Claim 9: Stockton in view of Bodnick in view of Cunico discloses the reward setting method according to claim 8, but does not appear to explicitly disclose wherein the calculation processing is processing of calculating the reward so as not to fall below a lower limit value of the reward determined in advance and so as not to exceed an upper limit value of the reward determined in advance. Robinson, however, teaches “steps of providing a reward to a person making a rating of a rateable factor, the quantum of the reward being adjusted according to at least one criteria.” (Robinson at 0011), “the rateable factors comprise a piece or pieces of information” (Robinson at 0013) or a written article (Robinson at 0017), where the range of reward includes a minimum and maximum calculated according to criteria for the rating (i.e., review) (Robinson at 0028-0033). Therefore, the Examiner understands and finds that calculating a reward to not fall below a lower limit and not exceed an upper limit is applying a known technique to a known device, method, or product ready for improvement to yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the document review evaluation and reward of Stockton in view of Bodnick in view of Cunico with 
The rationale for combining in this manner is that calculating a reward to not fall below a lower limit and not exceed an upper limit is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejection (Remarks at 8); however, the amendment overcomes the rejection. Therefore, the Examiner withdraws the rejection and notes that the arguments are moot and not persuasive.

Applicant next argues the 101 rejection, arguing “STEP 2A – PRONG 1” (Remarks at 9, bolding at original), but then cites to “The Office Action, at page 5-6” (Id.) by including a paragraph at the end of page 6 that is in reference to Prong 2 rather than Prong 1. Applicant alleges that the amended portion of the claim somehow overcomes the rejection since “[a]t least the above emphasized feature of amended Claim 1, for example, achieves more accurate and speedy assessment results (e.g. paragraphs [0004] and [0005] of the U.S. Patent Application Publication).” However, this is not necessarily true. The amended portion merely 
Applicant then argues Step 2A, Prong 2, but cites to the Step 2B analysis (Remarks at 11). Applicant apparently is arguing that the device is somehow specific (“the claimed assessment method provides a specific review ability assessment device for enabling achievement of executing a calculation for accurately obtaining the review ability of a target reviewer on the basis of obtained data” – Id.). But the argued portion of the claims gives no indication of anything specific about the device (e.g., computer), it merely indicates comparing the actual time for review against the predicted time for review. The device may be any common, general purpose computer per Applicant ¶¶ 0028-0029, and the comparing does not appear to give any indication otherwise. Applicant argues that “the claimed features improve credibility of the data assessment device and enables the user to be informed the assessment results quickly and efficiently thereby enabling facilitating management of the reviewers and improved quality of the review works” (Remarks at 12). However, the claims merely appear to only require simple comparisons (e.g., 5 
Applicant then argues “STEP 2B - PART 2 OF THE "TWO-PART ANALYSIS FOR ABSTRACT IDEAS" (Remarks at 12); however, there is no Step 2B, Part 2 – there is just Step 2B. Applicant asserts that “Claim 1 recites significantly more than the alleged abstract idea” (Id. at 12-13), and “the claimed combination improves a computer-related technology and review data analysis field by executing a calculation for accurately obtaining the review ability of a target reviewer device for advantageously providing highly credible/reliable assessment results, and improving speed of the comprehensive assessment.” (Id. at 13). However, there is no improvement to technology – there doesn’t even appear to be an improvement outside technology since the claims merely appear to merely compare a person’s accuracy and speed as would appear to be considered normal or usual for such a rating. The Examiner notes taking a typing class almost 45 years ago, and being rated (and graded) based on words-per-minute (i.e., speed, or “efficiency” per Applicant) and errors (i.e., accuracy). Further, the Examiner notes that USPTO Examiners have for quite some time (at least more than a decade) been rated, as part of their performance assessment (our “PAP”, Performance Appraisal Plan), on both time/speed (“efficiency”) relative to predicted times and quality (“accuracy”) in assessing documents such as the electronic documents we review. Nothing in the 

Applicant then argues the prior art rejections under § 102, arguing that Stockton does not disclose the predicted time period for review (Remarks at 13-16). Applicant first appears to emphasize Stockton 0067 as related to costs; however, this paragraph is cited for its indication of a specific period of duration of review – which is what the claims appear to be indicating. The indication of costs at 0067 and other paragraphs of Stockton is fairly tertiary to the claims, but in Stockton the period of review is analyzed in conjunction with costs so costs were indicated for context. 
It appears that Applicant is trying to argue that there is a set or predicted time allotment for reviewing each document; however, the claims are not that specific – the claims indicate a “predicted review period”, i.e., a time span or duration over which reviews are made. This is to say that where Applicant appears to argue that there is a set time period for review (e.g., this document is allocated 15 minutes of predicted review time), the claims appear to indicate the predicted period in which documents will/would be reviewed (e.g., considering each document, it is predicted that it will take 5 days to review all of them) – either one then being compared to the actual time of review. Although the claims do not appear to require Applicant’s (apparently) argued interpretation, the claims could (it seems) be interpreted to encompass the apparently argued interpretation. Therefore, this appears to be a breadth issue that does not warrant an indefiniteness rejection; however, if Applicant wants a time allocation for every individual document review, then Applicant should 
The Examiner notes that Applicant comments that in Stockton, “the LPO cost is not related to the efficiency of the FL reviewers” (Remarks at 14); however, within the disclosure of Stockton, when the speed (i.e., efficiency) of the reviewers increases, the cost is reduced, but accuracy may suffer. Nevertheless, the comment is apparently immaterial to the claims.
Applicant then comments, in reference to Figs. 11A and 11B of Stockton, that this “is not an index indicating efficiency” (Id.); however, the claims do not require an index indicating efficiency, but rather just efficiency evaluation processing based on a period in which review does/would occur.
Applicant then reproduces Stockton at 0056-0057, and makes the conclusory statement that “Stockton merely describes a method for adjusting, based on a risk accuracy value, which subset among the FL reviewer's reviews is to be reviewed by a reliable QC reviewer” (Remarks at 16). However, Stockton does far more than what Applicant says Stockton “merely describes”. Applicant appears to ignore the actual claim requirements or breadth, and reinterprets the claims to apparently attempt to say the claims mean something quite different and narrower.
Nevertheless, since there is/was only one reference previously and the claims could be interpreted in a more narrow fashion related to a time allotment for review of each and every individual document (even if this seems like a time waste – it would appear to require more time documenting the review time for each piece of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

H5 White paper, no specific author, Benchmarking the Document Review Process, dated 2007, downloaded 29 September 2020 from https://h5.com/wp-content/uploads/2016/09/benchmarking_wp-2007-1.pdf, indicating benchmarking as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622